     Case 2:18-cr-00809-JFW Document 450 Filed 02/17/21 Page 1 of 5 Page ID #:11350



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5    DAVID T. RYAN (Cal. Bar No. 295785)
     Assistant United States Attorney
6    JONATHAN GALATZAN (Cal. Bar No. 190414)
     Assistant United States Attorney
7    Asset Forfeiture Section
          1100/1500 United States Courthouse
8         312 North Spring Street
          Los Angeles, California 90012
9         Telephone: (213) 894-2435/4491/2727
          Facsimile: (213) 894-6269/2927/0142
10        E-mail:    alex.wyman@usdoj.gov
                     david.ryan@usdoj.gov
11                   jonathan.galatzan@usdoj.gov
12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13
                              UNITED STATES DISTRICT COURT
14
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,                 No. CR 18-809(A)-JFW
16
                 Plaintiff,                    STIPULATION FOR ENTRY OF FINAL
17                                             ORDER OF FORFEITURE
                      v.
18                                             [PROPOSED ORDER LODGED HEREWITH]
     ALI F. ELMEZAYEN,
19     aka “Ali Sayed,”

20               Defendant.

21

22         1.    Plaintiff United States of America and Petitioner Rabab
23   Diab hereby agree and stipulate as follows:
24         2.    On March 16, 2020, the Court entered a Preliminary Order of
25   Forfeiture (“POF”), ordering the forfeiture of defendant Ali F.
26   Elmezayen’s interest in $80,000.00 in bank funds seized from JP
27   Morgan Chase Bank account ‘3504, having found that the funds, a
28   portion of the monies paid in response to claims on the referenced
     Case 2:18-cr-00809-JFW Document 450 Filed 02/17/21 Page 2 of 5 Page ID #:11351



1    insurance policies, represented proceeds of the crimes of defendant’s

2    conviction.

3          3.    Also on March 16, 2020, the Court entered a money judgment

4    of forfeiture, requiring defendant to “forfeit to the United States

5    the sum of $181,751.70” (representing the amount of insurance

6    proceeds paid that were not recovered by the government) and allowing

7    the government to, “at any time, move pursuant to Rule 32.2(e) to

8    amend this Order of Forfeiture to substitute property having a value

9    not to exceed $181,751.70 to satisfy the money judgment in whole or
10   in part.”    (Dkt. 404 at 2.)     On June 4, 2020, the Court entered an
11   order amending the money judgment, ordering that $167,544.42 in bank
12   funds seized on or about April 24, 2020, be applied in partial
13   satisfaction of the outstanding money judgment.           (Dkt. 421.)
14         4.    Each of the POF and order amending the money judgment
15   instructed the government to commence an “ancillary proceeding”
16   pursuant to Rule 32.2(c) of the Federal Rules of Criminal Procedure,
17   during which third parties were to be given an opportunity to claim
18   an interest in the property identified in the POF and amended money

19   judgment, and have their alleged interests adjudicated pursuant to

20   Rule 32.2(c).     (See Dkt. 403, 421).       To that end, the government was

21   ordered to (a) publish notice of the POF and amended money judgment;

22   and (b) to the extent practicable, provide written notice to any

23   person known to have an alleged interest in the property subject to

24   forfeiture therein.      Id.

25         5.    The government has complied with its obligations.

26   Beginning on March 24, 2020, and ending on April 22, 2020, the United

27   States caused to be published on an official government internet site

28
                                              2
     Case 2:18-cr-00809-JFW Document 450 Filed 02/17/21 Page 3 of 5 Page ID #:11352



1    (www.forfeiture.gov) notice of the forfeiture of the $80,000.00

2    seized from JP Morgan Chase Bank account ‘3504; and, beginning on

3    June 9, 2020, and ending on July 8, 2020, the United States caused to

4    be published on www.forfeiture.gov notice of the forfeiture of the

5    $167,544.42 applied to the amended money judgment.           (See Dkt 414,

6    433.)       Each of the notices advised of the government’s intent to

7    dispose of the listed funds in accordance with law and as specified

8    in the POF and amended money judgment, and further notified all

9    eligible third parties of their right to petition the Court within
10   thirty days for a hearing to adjudicate the validity of their alleged
11   legal interest in the seized funds.          The sole petition was filed by
12   Rabab Diab (“Petitioner”).
13          6.      No other parties have filed petitions in this proceeding,
14   and the time for filing such petitions has expired.           Entry of the
15   final order of forfeiture is proper because the public notice
16   provisions governing criminal forfeiture have been met.            The parties
17   to this stipulation hereby request that a Final Order of Forfeiture
18   be entered, and the property identified therein be disposed of as

19   follows:

20                  a.   The sum of $167,544.42, without interest, will be

21   returned to Petitioner; and

22                  b.   The remaining $80,000.00 plus the interest earned on

23   the entire amount of the seized funds will be forfeited to the United

24   States of America and no other right, title or interest shall exist

25   therein.       The Government will dispose of the funds in accordance with

26   law.

27

28
                                              3
     Case 2:18-cr-00809-JFW Document 450 Filed 02/17/21 Page 4 of 5 Page ID #:11353



1          7.    Petitioner has released the United States of America, its

2    agencies, agents, and officers, including, without limitation,

3    employees and other representatives of the Federal Bureau of

4    Investigation, from any and all claims, defenses, actions, or

5    liabilities arising out of or related to this action against seized

6    funds, including, without limitation, any and all claims for

7    attorneys' fees, costs, or interest which may be asserted by her or

8    on her behalf.

9          8.   The parties shall bear their own costs and attorneys' fees
10   in this action.
11   //
12   //
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4
     Case 2:18-cr-00809-JFW Document 450 Filed 02/17/21 Page 5 of 5 Page ID #:11354



1          9.   The Court shall retain jurisdiction over this matter to
2    enforce the provisions of the Final Order of Forfeiture.

3

4     Dated: February 17, 2021             TRACY L. WILKISON
                                           Acting United States Attorney
5                                          BRANDON D. FOX
                                           Assistant United States Attorney
6                                          Chief, Criminal Division
                                           ALEXANDER C.K. WYMAN
7                                          Assistant United States Attorney
8                                          DAVID T. RYAN
                                           Assistant United States Attorney
9
10
                                                 /s/Jonathan Galatzan
11                                         JONATHAN GALATZAN
                                           Assistant United States Attorney
12
                                           Attorneys for Plaintiff
13
                                           UNITED STATES OF AMERICA
14    Dated: February 17, 2021                  /s/ (per e-mail authorization)
                                           ZEIN E. OBAGI, JR.
15
                                           OBAJI LAW GROUP, PC
16
                                           Attorney for Petitioner
17                                         Rabab Diab

18

19

20

21

22

23

24

25

26

27

28
                                              5
